United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3772
                                  ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the
Philip N. Tharp, individually and as     * Western District of Arkansas.
trustee for Philip N. Tharp, a purported *
simple trust,                            *      [UNPUBLISHED]
                                         *
              Appellant.                 *
                                    ___________

                             Submitted: February 21, 2006
                                Filed: February 24, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Philip Tharp (Tharp) appeals from the district court’s1 adverse grant of
summary judgment in this action by the United States to recover erroneous income
tax refunds. The government has filed a motion for sanctions to cover some of its
expenses in defending this suit.


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
      After de novo review, see Murphy v. Mo. Dep’t of Corr., 372 F.3d 979, 982
(8th Cir.), cert. denied, 543 U.S. 991 (2004), we conclude the grant of summary
judgment was proper for the reasons explained by the district court. Accordingly, we
affirm. See 8th Cir. R. 47B.

       Regarding the request for sanctions, we may award “just damages” and single
or double costs if we determine an appeal is frivolous. See 28 U.S.C. § 1912; Fed.
R. App. P. 38. In this case, we find Tharp has filed a frivolous appeal raising tax-
protester arguments of the kind he unsuccessfully raised below. Under these
circumstances, we conclude sanctions are appropriate. See United States v. Gerads,
999 F.2d 1255, 1256-57 (8th Cir. 1993) (per curiam) (when appellant brought
frivolous appeal based on tax-protester argument, court granted government’s motion
for sanctions).

      Accordingly, we award the government $5000 in damages.
                     ______________________________




                                        -2-